 



Exhibit 10.2
Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
Omissions are designated as [****].
Radio Station License Agreement to Receive and
Use Arbitron PPMSM Data and Estimates
Date of Proposal: May 4, 2006                    



THIS AGREEMENT is between Arbitron Inc., a Delaware corporation (“Arbitron”),
and the undersigned radio broadcaster (“Station”), a
Delaware                                         corporation. Arbitron hereby
grants to Station, for the radio station(s) listed below, a personal,
nontransferable, nonexclusive, limited license to receive and use Arbitron data
and audience estimates (“Arbitron Data” or “Data” or “PPM Data”) contained in
Arbitron’s reports for the survey(s) and for the geographic area (“Market”)
described in Section 1. Such Arbitron Data may be furnished to Station in
printed, electronic or other form (“Reports”), at Arbitron’s option, but title
thereto shall remain with Arbitron at all times. Arbitron hereby grants to
Station, for the radio station(s) listed below, a personal, nontransferable,
nonexclusive, limited license to receive and use the computer programs
designated on the Agreement Attachments (“Systems”). Such Agreement Attachments
are hereby incorporated by reference as if fully set forth herein. Title to the
Systems shall remain with Arbitron, or its third party application provider, as
the case may be, at all times. Collectively the Data, Reports, and/or Systems
may be referred to as “Services”. As further consideration for the use of the
Data and/or Systems, Licensee agrees to encode its audio-based and/or
audio/video-based media content as set forth in a separate encoding agreement.
1. Services Provided; Term: This Agreement shall become effective when
countersigned by Arbitron’s Contract Manager and shall be for a period of *     
years *      months beginning and ending on the dates described below (the
“Term”). This Agreement will continue without regard to Station’s ownership of
the radio station(s) licensed hereunder absent a valid Assignment pursuant to
Section 11 of this Agreement.

     
Broadcaster (“Station”):
  CBS Radio Inc.
 
   
 
     

     
For use only by radio station(s):
  See Attached Schedule A
 
   
 
     

     
Arbitron Radio Geographic Area (“Market”):
  See Attached Schedule A
 
   
 
     

Term begins *                                         ; ends
*                                           .
Number of surveys currently provided during first Term year: 12                .
Reports currently licensed hereunder: X January X February X March X April X May
X June X July X August X September X October X November X December

     
First Report:
  *See Attached Schedule A
 
   

All representations in this Section regarding number of surveys and Report
titles are subject to qualifications set forth in Section 6(a) herein.
2. Annual Rate:
A License Charge in the form of a Net Annual Rate for each year of the Term,
which may be subject to adjustments and discounts pursuant to Sections 3, 4, 6
and 11 of this Agreement, shall be paid by Station, with the first of *     
payments (the “Periodic Charge” or “Charge”) due on Upon
Receipt                    .
The Gross Annual Rate for the first Term year is $ *See Sch. A     .
For each succeeding Term year, the Gross Annual Rate shall be the Gross Annual
Rate for the previous Term year increased by a factor of [****]   percent. Any
applicable discounts or other adjustments will be applied thereafter to the
Gross Annual Rate so derived.
3. Discounts:
(a) Continuous Service Discount: A discount of ten percent (10%) in calculating
the Periodic Charge shall be allowed for each month in excess of twelve
(12) consecutive months that Station is continuously licensed to use the
Arbitron Data for this Market, provided that such
discount shall no longer apply if Station fails to sign and return this
Agreement to Arbitron within forty-five (45) days after termination of a prior
“Station License Agreement to Receive and Use Arbitron Listening Estimates”, or
individual market(s) licensed under such prior agreement, or this Agreement.
(b) Group Discount: If Station owns two or more radio stations located in
different markets and such radio stations are under common ownership as defined
by Arbitron, Station may be entitled to a Group Discount based on the number of
subscribing radio stations owned at the time this Agreement is executed, which
discount may vary and be adjusted during the Term of this Agreement in
accordance with Arbitron’s Group Discount Schedule should the number of
subscribing commonly owned radio stations change.
(c) Long-Term Discount: A discount of
[****] % in months 1-12,   [****] % in months 13-24,
[****] % in months 25-36, [****] % in months 37-48,
[****] % in months 49-60, [****] % in months 61-72,
[****] % in months 73-84
shall be allowed in calculating the Net Annual Rate charged during the
applicable months.
4. Periodic Charge; Taxes: The Periodic Charge, due and payable by Station on
the first day of each billing period, shall be: (a) the Gross Annual Rate plus
any adjustments; (b) less any applicable Continuous Service Discount; (c) less,
from the amount thereby derived, any applicable Group Discount; (d) less, from
the amount thereby derived any applicable Long-Term Discount; (e) with such
amount prorated equally between the number of payments for the Term year.
In addition to and together with the above payments, Station shall pay to
Arbitron any sales, excise, gross-receipts, service, use or other taxes, however
designated, now or hereafter imposed upon or required to be collected by
Arbitron by any authority having jurisdiction over the Market being surveyed or
over any location to which Station directs Arbitron to deliver Data, or by any
other taxing jurisdiction.
5. Late Payment Charge and Right to Suspend Report Delivery or Terminate
License:
(a) A late payment charge of one and one-half percent (1.5%) per month will be
charged on all Periodic Charges, as adjusted, which are not paid within 60 days
after due hereunder, but in no event will the applicable per-month late payment
charge exceed one-twelfth of the maximum annual percentage allowed to be charged
by applicable state usury law. Any failure to impose a late payment charge shall
not prejudice Arbitron’s right to do so should the default continue or should a
subsequent payment not be made when due.
(b) In the event Station is in default in its payment obligations hereunder, and
in addition to Arbitron’s right to impose a late payment charge, Arbitron may,
with respect to this Agreement and/or any other agreement for Station’s use of
services licensed by Arbitron in this Market or an adjacent market, and without
terminating, breaching or committing a default under this Agreement or such
other agreements: (i) accelerate or modify in any way the payment schedule of
Periodic Charges for the duration of this Agreement or such other agreement(s)
to a number of installments to be determined by Arbitron in its discretion;
and/or (ii) suspend delivery to Station of any Data or Report(s), in any form,
which are due until



© 2006 Arbitron Inc.   (ARBITRON LOGO) [w23750w2375000.gif]  
                    SG LP Arbitron Radio PPM Data License Agreement 05/06    
Initials here





--------------------------------------------------------------------------------



 



such time as Station is current in its payments of all sums due; and/or
(iii) send Station written notice that Station’s license hereunder is suspended,
in which case Station further expressly agrees that it thereafter shall not use
Data and/or Reports and/or Systems previously received by Station until such
time as Station becomes current in its payments of all sums due for services
licensed by Arbitron. Acceleration by Arbitron under this provision shall not be
deemed or considered a penalty but rather represents a good faith effort to
quantify the harm that is reasonably related at the time of execution of the
contract to Station’s failure to pay the License Charges for the entire term, as
due under this Agreement.
(c) In the event Station is in default in its payment obligations under this
Agreement or under any other agreement for Station’s use of services licensed by
Arbitron in this Market or an adjacent market, then Arbitron may exercise any or
all of its rights set forth in Section 5(b) of this Section 5 with respect to
any such agreement entered into with Arbitron by Station or any of Station’s
affiliated, subsidiary or related corporations or entities regardless of whether
such other agreements are in default. For purposes of this Section 5(c), a
corporation or entity shall be deemed to be affiliated with or related to
Station if (i) such corporation or entity owns or controls more than a fifty
percent (50%) interest in Station and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with Station; or (ii) Station owns or controls more than a fifty percent (50%)
interest in such corporation or entity and/or it enters or has entered into any
management agreement, joint operating agreement or other business relationship
with such corporation or entity; or (iii) a third party owns or controls more
than a fifty percent (50%) interest in, and/or enters or has entered into, any
management agreement, joint operating agreement or other business relationship
with both Station and such corporation or entity.
(d) Arbitron’s suspension hereunder of delivery of Data and/or Reports to
Station, and of this License, shall not relieve Station of any of its
obligations hereunder. Station further agrees to reimburse Arbitron for all
collection costs and expenses (including reasonable attorneys’ fees) incurred
hereunder. This license may be terminated immediately by Arbitron should Station
or its station(s)default in payment of any sum due or should Station or its
station(s) default in any other condition or obligation of this Agreement and/or
any other agreement for Station’s use of services licensed by Arbitron.
6. Changes in Service; Modification of Rates:
(a) Arbitron reserves the right to change at any time the geographical territory
comprising any Market, its policies and procedures, survey dates, survey length,
survey frequency, sampling procedures, delivery schedules, methodology, method
of Data or Report collection or delivery, provision of printed or electronic
copies of Reports, Report content, Report titles, Report format, or any other
aspect of the Data, Reports, and/or Systems provided hereunder, and to cancel
surveys and the preparation of Arbitron Data and Reports or any other aspect of
the Data services provided.
Arbitron reserves the right not to publish any Data or Reports whenever, in its
judgment, insufficient data are available to meet its minimum research standards
or any event has jeopardized the reliability of the data. In the event that Data
and/or Reports are not published, Station shall receive a credit reflecting the
pro rata value of the Net Annual Rate for said Data and/or Report(s). Without
limiting the foregoing, Station expressly understands and agrees that Arbitron
may, at any time during the Term of this Agreement, reduce the number of surveys
conducted and/or Reports published for any Market and consequently reduce the
number of Reports provided to Station and that, in the event such reduction
occurs, Station is not relieved of any of its obligations under this Agreement.
(b) In the event that any cause(s) prevents Arbitron from conducting any survey
in accordance with its methodology, schedules or other publications, Arbitron
reserves the right to publish abbreviated Report(s). Station hereby consents to
publication of such abbreviated Report(s) under such circumstances. In the event
that such an abbreviated Report covers a substantially decreased geographic
area, or deletes twenty-five percent (25%) or more of the survey days from the
aggregate number of days scheduled, Station shall be entitled to either a
proportionate credit for the abbreviated Report, or, upon written certification
provided to Arbitron within ten (10) days of receipt of such report, that all
copies of such abbreviated report have been
destroyed and that Station will not use such abbreviated report, a full credit
for the abbreviated Report, at Station’s option, provided however, that if
Station elects to destroy an abbreviated Report and receive full credit, Station
shall no longer be licensed to use that Report during the remainder of the Term
of this Agreement. Further, Arbitron reserves the right in its sole discretion
to augment available data by means of expanded or extended samples and Station
agrees it shall not be entitled to any credit in such event.
(c) Arbitron may increase the Gross Annual Rate hereunder at any time. If
Arbitron increases the Rate for a reason other than as permitted elsewhere in
this Agreement, it shall give prior written notice to Station. Station may,
within a 30-day period following such notice, cancel the unexpired Term of the
Agreement for only the Data and/or Reports and/or Services and Market for which
Arbitron has increased its Rate pursuant to such notice, by written notice
pursuant to Section 15(a), without cancellation charge or other cost, effective
on the date the new Gross Annual Rate would have become effective. In the
absence of such timely cancellation, this Agreement shall continue and the new
Gross Annual Rate shall become payable as stated in Arbitron’s notice and
thereafter.
7. Permitted Uses and Confidentiality: Subject to the restrictions stated herein
and to the permitted uses set forth in Arbitron’s publication entitled Working
with Arbitron’s Copyrighted Estimates available to all Arbitron licensees and
posted on Arbitron’s Web site at www.arbitron.com, Station agrees to limit its
uses of the Arbitron Data and Report(s) to its programming and media selling and
for the purposes of internal business analysis. Station understands and agrees
that this use is limited exclusively to the radio station(s) specified in
Section 1 of this Agreement and only for the Term of this Agreement. In this
connection, Station agrees that the Arbitron Data and/or Report(s) will only be
disclosed:
(a) directly or through its Station representatives to advertisers, prospective
advertisers and their agencies for the purpose of obtaining and retaining
advertising accounts; and
(b) through advertising or other promotional literature as permitted hereunder.
All such disclosures shall identify the Data as PPM data and identify Arbitron
as the source of the disclosed Arbitron PPM audience Data and/or Report(s) and
should identify the Market, survey period and type of audience estimate, daypart
and survey area and shall state that the Arbitron Data and/or Report(s) quoted
therein are copyrighted by Arbitron and are subject to all limitations and
qualifications disclosed in the Data and/or Report(s) (“Sourcing”).* At all
times during the Term of this Agreement and thereafter, Station agrees to keep
the Arbitron Data and/or Report(s) and/or Services confidential and not to
disclose the same except as permitted by this Agreement. Station agrees to use
its best efforts to prevent the unauthorized disclosure of Arbitron Data and/or
Report(s) and/or Services by Station’s employees and/or its radio station(s)’s
employees and agents, by its radio station(s)’s representatives, by its
advertisers and their advertising agencies, by data processing firms, and by all
other persons who obtain the Arbitron Data and/or Reports and/or Services from
Station or its radio station(s)’s employees or agents. For Station or its radio
station(s) to divulge any Arbitron Data and/or Report(s) and/or Services to a
nonsubscribing station or to lend and/or give an original copy or any
reproduction of any part of any Data and/or Report(s) and/or Services or any
Arbitron Data and/or Reports and/or Services to any person or entity not
authorized by this Agreement constitutes a breach of this Agreement and an
infringement of Arbitron’s and/or its third party data and/or service provider’s
copyright.
Station acknowledges that all logos, trade names, trademarks or service marks
and other such intellectual property, are the sole and exclusive property of
Arbitron and, where indicated, of other entities. Station
 

* Station(s) should refer to current regulations and guidelines of the federal
government for further requirements concerning the manner of quoting audience
estimates.



Arbitron Radio PPM Data License Agreement 05/06   2                       SG LP
        Initials here

 



--------------------------------------------------------------------------------



 



agrees it shall not use any such intellectual property without the express
written consent of its owner.
In the event that a Report listed in Section 1 of this Agreement is delivered
after the expiration of the Term of this Agreement, Station’s license to use
that Report shall continue under the terms and conditions of this Agreement
until the earlier of: (i) the release of the next survey Report in the
applicable licensed Market, or (ii) six (6) months after release of the Report.
Station may authorize a third party to process the Data licensed hereunder on
Station’s behalf, provided: (1) that said third party is a then current Arbitron
licensee in good standing who is authorized to process the Data and (2) that all
restrictions concerning the use of the Data provided under this Agreement shall
apply with full force and effect to any data, estimates, reports or other
output, in any form, containing or derived from the Data, produced by said third
party for Station.
8. Confidentiality of Arbitron Survey Participants: Station agrees that it will
not try either before, during or after a survey, or in connection with any
litigation, to determine or discover the identity or location of any Arbitron
survey participant. Station will under no circumstances directly or indirectly
attempt to contact any such persons. Station agrees to promptly report to
Arbitron any evidence or indication that has come to Station’s attention
regarding the identity or location of any such persons. Station agrees to abide
by Minimum Standard A9 (or any successor provision concerning confidentiality of
survey respondents) of the Media Rating Council and shall abide by any
determination of the Media Rating Council concerning survey participant
confidentiality. Station further agrees that Arbitron may enjoin any breach of
the above-stated obligations and shall have the right to damages or other
remedies (including costs, expenses and reasonable attorneys’ fees) available to
it at law or hereunder.
9. Methodology: arbitron makes no warranties whatsoever, express or implied,
including without limitation any warranty of merchantability or fitness,
concerning the services provided hereunder, including but not limited to:
(a) data gathered or obtained by arbitron from any source;
(b) the present or future methodology employed by arbitron in producing arbitron
data and/or report(s) and/or services; or
(c) the arbitron data and/or report(s) and/or services licensed hereunder.
all arbitron data and/or report(s) represent only the opinion of arbitron.
reliance thereon and use thereof by station is at station’s own risk.
the systems provided hereunder are provided to station “as is — where is” and
reliance thereon and use thereof by station is at station’s own risk.
in no event shall arbitron be liable for the failure of any third party to
provide any data or services for use in connection with the data, reports,
systems and/or services licensed hereunder.
10. Liabilities and Limitations of Remedies: the sole and exclusive remedy, at
law or in equity, for arbitron’s and/or any third party data and/or service
provider’s breach of any warranty, express or implied, including without
limitation any warranty of merchantability or fitness, and the sole and
exclusive remedy for arbitron’s and/or any third party data and/or service
provider’s liability of any kind, including without limitation liability for
negligence or delay with respect to the arbitron data and/or reports and/or
services and all performance pursuant to this agreement, shall be limited to a
credit to station of an amount equal to, at the maximum amount, the license
charge paid by station



which is attributable to the materially affected data or report or services. in
no event shall arbitron and/or any third party data and/or service provider be
liable for special, incidental, consequential or punitive damages, nor shall
they be subject to injunctive relief with respect to the publication of any data
and/or report and/or service. station understands that the data and/or reports
and/or service either would not be prepared or would be available only at a
substantially increased license charge were it not for the limitations of
liabilities and remedies as set forth in this section.
Station agrees that it will notify Arbitron in writing of any alleged defect in
any Data and/or Report and/or System within thirty (30) days after Station
learns of said alleged defect. In the event that Station does not timely notify
Arbitron, then Station waives all rights with regard to said alleged defect.
Station further agrees that any action to be brought by it concerning any Data
and/or Report and/or System shall be brought not more than one (1) year after
such Data or Report was originally published by Arbitron.
In the event that either party commences litigation against the other party and
fails to ultimately prevail on the merits of such litigation, the commencing
party shall reimburse and indemnify the other party from any and all costs and
expenses incurred with respect to such litigation, including reasonable
attorneys’ fees, provided, however, that this sentence shall not apply where
Arbitron commences litigation pursuant to Sections 5, 7 or 8 of this Agreement.
This provision shall survive the termination of this Agreement.
11. Assignments and Changes in Station Status: Station may not assign either its
rights or obligations under this Agreement without the prior written consent of
Arbitron. Subject to Arbitron’s consent, a successor-in-interest by merger,
operation of law, assignment, purchase or otherwise of the entire business of
Station shall acquire all rights and be subject to all obligations of Station
hereunder. In the event that Arbitron consents to the assignment of this
Agreement, Arbitron reserves the right to redetermine the rate to be charged to
the assignee in accordance with the terms of this Agreement. Arbitron shall be
entitled to assign any of its rights or obligations under this Agreement,
including the right to receive License Charges payable hereunder.
Station acknowledges and agrees that the License Charge due and the adjustments
and discounts applied hereunder are based on Station’s group ownership status
and/or any joint operating agreement with one or more other radio stations
and/or Station’s ownership of radio stations in this Market or other Markets. In
the event Station conveys any one of its radio stations, Station remains fully
obligated for the License Charge specified for any radio station covered by the
terms of this Agreement. Station may only be released from such obligations upon
valid assignment of this Agreement and subject to the terms thereof.
Station agrees that if at any time it changes or has changed its ownership,
operating or sales policy (including, but not limited to, the use of digital
subchannels and Internet streaming), frequency, broadcasting arrangements, group
or business relationships of the station(s) licensed under this Agreement, or if
it enters or has entered into any management or other business relationship with
another radio station in any Market and/or its adjacent Market(s), or if it
enters or has entered into any joint operating agreement with one or more other
radio stations, or if it is or was purchased or controlled by an entity owning
or otherwise controlling other radio stations in any Market and/or its adjacent
Market(s), or if it purchases, or an entity which is in any manner controlled by
it purchases, at any time, another radio station in any Market or its adjacent
Market(s), Station and its radio station(s) will report the change and the
effective date thereof to Arbitron within twenty (20) days of such change. In
the event of such occurrence, Station agrees that such station(s) shall be
licensed under this Agreement and that Arbitron may redetermine the Gross Annual
Rate for the Data, Reports, and/or Services pursuant to the then current
Arbitron rate card in order to license such additional station(s), effective the
first month following the date of the occurrence.



Arbitron Radio PPM Data License Agreement 05/06   3                       SG LP
        Initials here

 



--------------------------------------------------------------------------------



 



Notwithstanding Station’s failure to notify Arbitron, pursuant to the provisions
of this Section 11, Arbitron may redetermine Station’s Gross Annual Rate for all
Data, Reports, and/or Services, based on the foregoing, effective the first
month following the date of the occurrence.
Station further agrees that if the parent company or other controlling entity of
Station, or any entity in any manner related to Station, purchases or otherwise
acquires a controlling interest in a radio station in Station’s Market that is
not licensed by Arbitron for the same Data, Reports and/or Services, then
Arbitron may redetermine Station’s Gross Annual Rate based on such occurrence as
described in this Section 11.
In the event Arbitron increases Station’s Gross Annual Rate as a result of an
occurrence as described in this Section, then Arbitron shall amend this
Agreement to permit use of the Data, Reports and/or Services by the additional
radio station(s) prompting the increase.
12. Other Arbitron Services and Reports: If, during the Term of this Agreement,
Station orders any Arbitron services or report(s) not licensed through any other
Arbitron agreement, Station hereby agrees that this Agreement shall be
applicable with respect to all such services and/or reports with the same force
and effect as if printed out at length in a separate agreement executed by
Station.
13. Ratings Distortion Activity:
(a) Station agrees that it shall not engage in any activities which are
determined by Arbitron to be ratings distortion. Such prohibited activities may
include, but are not limited to, activities which could:
(i) cause any survey participant to misrepresent to Arbitron demographic
composition of any member of the household in which he or she resides; or
(ii) cause any survey participant to surrender control of his or her PPM meter
to any party determined by Arbitron to be media-affiliated; or
(iii) constitute use of Arbitron’s encoded signal for purposes unauthorized by
Arbitron; or
(iv) cause the identity of a PPM panelist to become known other than to
Arbitron; or
(v) could cause participation in the survey by a media-affiliated individual
(b) Station further agrees that Arbitron may delete all estimates of listening
to Station and/or its radio station(s) from any Data, Reports, computer media
and/or other Arbitron service or method of delivery where, in its judgment it
has deemed that Station or its radio station(s) has engaged in such activities.
Arbitron shall:
(i) first give Station and its radio station(s) notice setting forth what
activities it deems Station and its radio station(s) have engaged in which
allegedly could cause or have caused ratings distortion;
(ii) present evidence to substantiate the allegations set forth in (i) above;
and
(iii) give Station and its radio station(s) reasonable opportunity (in light of
Arbitron’s publication schedule for any Report) to present its position both in
writing and orally.
In the event that Station or its radio station(s) is notified by Arbitron that
allegations of ratings distortion have been made against Station or its radio
station(s), then Station or its radio station(s) shall submit a written response
to Arbitron’s inquiry concerning the allegations within seven (7) days from the
receipt of Arbitron’s notice, which time may be shortened by Arbitron for
reasons relating to the Report publication schedule. Arbitron shall then advise
Station or its radio station(s) of its decision following its receipt of
Station’s or its radio station(s)’ written response or oral presentation. All
such writings shall be addressed and sent to the respective party by facsimile,
overnight courier service, or certified mail with return receipt requested. In
the event that estimates of listening to Station and/or its radio station(s) are
deleted from a Report(s) (and/or other Arbitron services) following the
procedure set forth above, Station and its radio station(s) agree that the only
remedy
for such deletion shall be a credit of the License Charge paid by Station for
such Report(s) or other affected services and that in no event shall Arbitron be
liable for special, incidental, consequential or punitive damages or be subject
to injunctive relief with respect to any such deletion of estimates of listening
to Station and/or its radio station(s). In the event that estimates of listening
to Station and/or its radio stations are deleted from a Report pursuant to this
Section, Arbitron agrees that it will give Station and its radio station(s) an
opportunity to submit to Arbitron a written statement (not exceeding 200 words)
of Station’s and/or its radio station(s)’s views concerning its alleged
activities, with such written statement to be published in the Report subject to
such reasonable editing deemed necessary by Arbitron. In addition, Station and
its radio station(s) agree to abide by the Arbitron policies and procedures
governing various special station activities, including, but not limited to,
rating bias.
14. Information to be Provided by Station and Its Radio Station(s): Station and
its radio station(s) agree to provide to Arbitron, within ten (10) days of
receipt of Arbitron’s request, such information which Arbitron deems necessary
for the publication of a Report, including, but not limited to, accurate
descriptions of the following information for Station and its radio station(s):
(a) facilities; (b) broadcast station names; (c) broadcast hours; (d) simulcast
hours; (e) simulcast partners; (f) radio frequency; (g) operating power;
(h) format; (i) height of antenna above average terrain; (j) broadcasts by
digital subchannels; (k) Internet streaming; and (l) programming information.
Station and its radio station(s) further understand and agree to notify Arbitron
of any changes to the above-referenced information. Station and its radio
station(s) hereby hold Arbitron harmless and agree to indemnify Arbitron from
and against any and all loss, cost or expense (including reasonable attorneys’
fees) arising out of any omission or error in information provided, or the
failure to provide such information to Arbitron by Station and its radio
station(s) pursuant to this Section.
15. General:
(a) All notices to either party shall be in writing and shall be directed to the
addresses stated hereafter unless written notice of an address change has been
provided.
(b) This Agreement shall be deemed to be an agreement made under, and to be
construed and governed by, the laws of the State of New York, exclusive of its
choice of law rules. The parties expressly agree that any and all disputes
arising out of or concerning this Agreement or the Arbitron Data or Reports
licensed hereunder shall be litigated and adjudicated exclusively in State
and/or Federal Courts located in either the State of New York or the State of
Maryland, at Arbitron’s option, and each party consents to and submits to both
such jurisdictions.
(c) This Agreement, together with any Agreement Attachments, constitutes the
entire agreement between the parties concerning the subject matter hereof,
notwithstanding any previous discussions and understandings; and shall not be
deemed to have been modified in whole or in part except by written instruments
signed hereafter by officers of the parties or other persons to whom the parties
have delegated such authority.
(d) Any litigated question regarding the legality, enforceability or validity of
any section or part hereof shall not affect any other section, and if any
section or part hereof is ultimately determined illegal, invalid,
unconstitutional or unenforceable, that section or part hereof shall be severed
from this Agreement and the balance of the Agreement shall thereafter remain in
full force and effect for the remainder of the Term.
(e) Arbitron may terminate this Agreement on written notice to Station,
effective immediately, in the event that, for any reason, the Services
contemplated hereunder are not produced by Arbitron or if Arbitron ceases to
produce such Services, without penalty and without liability of any kind to
Station. In the event of a termination by Arbitron as provided in this
paragraph, Station shall receive a pro-rata refund of any License Charges paid
and for which the corresponding Services were not delivered.



Arbitron Radio PPM Data License Agreement 05/06   4                       SG LP
        Initials here

 



--------------------------------------------------------------------------------



 



(f) In addition to the rights of termination stated elsewhere in this Agreement,
this Agreement, and the license provided hereunder, may be terminated by
Arbitron for any or all of the Data, Reports and/or services in any or all of
the Markets in which they are licensed, for any reason, on thirty (30) days’
written notice to Station. Station agrees that this Agreement shall continue for
the markets and services not named in such notice.
(g) The provisions governing payment of taxes, confidentiality of the Data,
Reports, and Systems, limitation of liabilities, applicable law, waiver of jury
trial, and confidentiality of survey participants shall survive the termination
of this Agreement.
(h) The failure of Arbitron to enforce any of the provisions of this Agreement
shall not be construed to be a waiver of such provisions unless evidenced by an
instrument in writing duly executed by Arbitron.
(i) Waiver of Jury Trial: each party, to the fullest extent permitted by
applicable law, hereby irrevocably waives all right to trial by jury as to any
issues, demands, actions, causes of action, controversies, claims or disputes
arising out of or relating to this agreement or any other matter involving the
parties hereto.
(j) This Agreement supersedes Station’s “Station License to Receive and Use
Arbitron Data and Radio Listening Estimates” for the relevant market(s) under
such previous agreement which are replaced by the market(s) set forth in
Section 1 of this Agreement. Station hereby agrees to cease using, upon
publication of the PPM Data and/or Reports provided under this Agreement, any
data and/or reports provided under such previous agreement for such affected
market(s). Station acknowledges that such previous agreement remains in effect
for all other markets other than the affected market(s) under such previous
agreement. For all market(s) in which Station currently subscribes to an
Arbitron service, Station agrees to subscribe to PPM Data and/or Reports in
those market(s) upon the publication of the PPM Data and/or Reports in such
market(s) at the then current Arbitron rate card.
(k) Station hereby expressly consents to Arbitron sending to Station information
advertising the various services that Arbitron provides, whether or not such
services are provided under this Agreement, via electronic messaging to include,
but not limited to, e-mail, facsimile and text messages.






AGREED TO:

          CBS Radio Inc.   BROADCASTER (“STATION”)
 
        See Attached Schedule A   FOR USE ONLY BY STATION(S)
 
        1515 Broadway   ADDRESS
 
       
New York
  NY   10035           CITY   STATE   ZIP
 
        /s/ Walter Z. Berger   BY (AUTHORIZED SIGNATURE)
 
        Walter Z. Berger   NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE)
 
        EVP & CEO   5/12/06
  TITLE   DATE


     
/s/ Steven Grosso
  5/12/06
Steven Grosso
   

ACCEPTED BY:

      /s/ Laura Pioso  
CONTRACT MANAGER
   
 
    5/18/06   DATE

Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, Maryland 21046-1572



Arbitron Radio PPM Data License Agreement 05/06   5                       SG LP
        Initials here

 



--------------------------------------------------------------------------------



 



Attachment to Radio Station License Agreement to Receive and Use Arbitron
PPMSM Data and Audience Estimates
Date Prepared:   May 4, 2006                    
This is an Attachment to the Radio Station License Agreement to Receive and Use
Arbitron PPMSM Data and Audience Estimates (the “Basic License Agreement”) dated
May 4, 2006 between Arbitron Inc., a Delaware corporation (“Arbitron”) and CBS
Radio Inc.                (“Station”), and is for the term and Services
specified below. The license granted for the Services specified herein is
expressly subject to the Basic License Agreement, and any terms and conditions
stated below, or on the next page hereof. Station agrees to license the
following Services from Arbitron and to pay License Charges as set forth herein
and in the Basic License Agreement.

     
For use only by:
  See Attached Schedule A
 
   
 
     



     
Ship to Address(es):
   
 
   
 
     
 
     

     
Bill to Address:
   
 
   
 
     
 
     



Data Services Ordered

                                                                               
                                    New,                                        
                                              % of             Renew,          
                                                                           
Annual             Replace-       License Start/ End       Rate       Rate      
Rate       Rate       Rate       Rate       Rate       License       Data
Licensed     ment       Dates       Yr 1       Yr 2       Yr 3       Yr 4      
Yr 5       Yr 6       Yr 7       Charge      
Arbitron PPMSM Data
    Repl.     *See Sched A       *         *         *         *         *      
  *         *                
PPM ArbitrendsSM Data
    Repl.     *See Sched A       *         *         *         *         *      
  *         *                
Processor(s) is/are
      *                                                                        
                                                   
MultiMedia Data
                                                                               
                       
Processor(s) is/are
                                                                                
                                                   
Corporate Roll-UpSM with Arbitron PPMSM Data
                                                                               
                       
Ethnic Data:
                                                                               
                       
o Hispanic
                                                                               
                       
o Black
                                                                               
                       
National Regional Database (NRD) with Arbitron PPMSM Data
                                                                               
                       
Other:
                                                                               
                       
Other:
                                                                               
                       

Calculation of License Charges:

                      Individual Station Gross Annual Rate:   Percent:  
Station:
  *See Sched A   $ *       *  
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   
Station:
      $            
 
                   

         
First Term Year Gross Annual Rate (Combined):
  $ *  
 
       
 
       
LESS DISCOUNTS FOR Arbitron PPMSM
Data (Per Section 3):
       
 
       
X Continuous Service (10%):
  $ *  
 
       
 
       
X Group (at beginning of Term) [****]
       
o 10% o 7.5% o 5% o 2.5%
  $ *  
 
       
 
       
X Long-Term Discount:
       
[****] % in months           
  $ *  
 
       
 
       
FIRST TERM YEAR NET ANNUAL RATE:
  $ *  
 
       



© 2006 Arbitron Inc.   (ARBITRON LOGO) [w23750w2375000.gif]  
                    SG LP PPM RADIO ATTACH. 05/06     Initials here

 



--------------------------------------------------------------------------------



 



Station further understands and agrees that the Net Annual Rate payable during
any Term year subsequent to the first Term year will vary in accordance with an
applicable Group Discount, any other applicable discount, or any adjustment as
specified in Sections 2, 3, 4, 6 and 11 of the Basic License Agreement.
Software Services Ordered

                                                                               
New,                                                     % of           Renew,  
                                                  Annual           Replace-    
License Start/     Rate     Rate     Rate     Rate     Rate     Rate     Rate  
  License     Software Licensed     ment     End Dates     Yr 1     Yr 2     Yr
3     Yr 4     Yr 5     Yr 6     Yr 7     Charge                                
                                     
Tapscan® Systems:
    Repl.     *See Sched A     *     *     *     *     *     *     *            
                                                               
Includes: X Tapscan
                                                                               
                                                 
PPM Analysis ToolSM
    New     *See Sched A     *     *     *     *     *     *     *              
                                                             
Other:
                                                                               
                                                 
Other:
                                                                               
                                               

         
Data Delivery:
  o Arbitron Downloader   TRAINING/CONSULTING:
Software Delivery:
  o Arbitron Downloader      Total Training/Consulting Days: ___@ $ ___/ day or
___
 
      @ $ ___/ half day = ___

Billing Options

                                                              Surveys/Releases  
  Billing Options     Billing Dates     First Invoice Due     Service Ordered  
  Included (First/Last)                                  
o Annually þ Monthly
    *See Sched A     *     *     Jan through Dec ea yr.    
o Quarterly
                                                         
o Annually o Monthly
                           
o Quarterly
                                                         
o Annually o Monthly
                           
o Quarterly
                                                         
o Annually o Monthly
                           
o Quarterly
                                                         
o Annually o Monthly
                           
o Quarterly
                                                       

          SG LP PPM RADIO ATTACH. 05/06 2 Initials here



--------------------------------------------------------------------------------



 



Terms and Conditions



Any use of a computer system that processes Arbitron Data and/or Reports
requires a valid license for such Data and/or Reports.
Incorporation of Basic License Agreement:
(a) All terms and conditions of the Basic License Agreement are hereby
incorporated herein by reference with the same force and effect as if printed at
length herein and are applicable to any Service(s) provided hereunder.
(b) In order to receive a license to and access to any Service, Station must be
licensed pursuant to the Basic License Agreement.
In the event the Basic License Agreement terminates, expires or becomes
suspended for any reason, this Agreement and License(s) shall terminate, expire
or become suspended concurrently therewith.
Mode of Use:
Where use of a computer is necessary to access, receive and use any Services
licensed under this Agreement, Station will obtain, from a vendor of its choice,
computer equipment and an operating system conforming to the minimum
specifications. Station acknowledges that if such conforming equipment and
systems are not obtained, the Services may not operate properly.
Interruptions:
Station agrees that Arbitron is not responsible for computer, Internet and/or
telephonic communications interrupted by any Services system failure, telephonic
disruptions, weather, acts of God, force majeure or acts of third persons not
connected with or controlled by Arbitron; nor
for any additional expenses incurred by Station for subsequent and/or additional
computer runs necessitated by such disruptions or interruptions.
Restrictions on Station’s Use:
(a) Station agrees that it will not provide, loan, lease, sublicense or sell in
whole or in part the Arbitron Data and/or Reports and/or Systems, or computer
software programs or data included with such Data and/or Reports and/or Systems,
to any other party or entity in any form. This restriction extends to, but is
not limited to, any and all organizations selling or buying time to or from
Station and any and all organizations providing data processing, software or
computer services to Station.
(b) Station agrees that it will not use the Arbitron Data and/or Reports under
the control of computer programs written by its employees, agents or others
except as permitted by the Basic License Agreement. Arbitron makes no commitment
to disclose to others the structure, format, access keys or other technical
particulars of the Arbitron Data and/or Reports and/or Systems.
Special Terms or Instructions: *See Attached
Schedule A                             

            Account Manager:    
 
       
Account #:
             


 

         
AGREED TO
   

     
CBS Radio Inc.
       
STATION
   

     
15 15 Broadway
       
ADDRESS
   

         
New York
  NY   10036
 
       
CITY
  STATE   ZIP

     
/s/ Walter Z. Berger
       
BY (AUTHORIZED SIGNATURE)
   

     
Walter Z. Berger
       
NAME (TYPE OR PRINT NAME OF PERSON SIGNING ABOVE)
   

     
EVP & CEO
  5/12/06  
TITLE
  DATE

       
ACCEPTED BY
   

     
/s/ Laura Pioso
       
CONTRACT MANAGER
   

     
5/18/06
       
DATE
   

Arbitron Inc.
9705 Patuxent Woods Drive
Columbia, Maryland 21046-1572


/s/ Steven Grosso     5/12/06
Steven Grosso

      PPM RADIO ATTACH. 11/05 #35558 3        



--------------------------------------------------------------------------------



 



ATTACHMENT
to
RADIO STATION LICENSE AGREEMENTS
TO RECEIVE AND USE ARBITRON DATA AND ESTIMATES
          This is an Attachment to the Radio Station License Agreement to
Receive and Use Arbitron PPMSM Data and Estimates and Master Station License
Agreement to Receive and Use Arbitron Radio Audience Estimates dated May 4, 2006
between CBS Radio Inc. (hereinafter referred to as “CBS Radio”) for use by its
Radio Station(s) listed on Schedule “A” (hereinafter referred to as
“Station(s)”) and Arbitron Inc. (hereinafter referred to as “Arbitron”), for a
Term commencing January 1, 2007 ( in the case of the PPM ratings contracts) and
April 4, 2007 ( in the case of the diary-based ratings contract) ending
December 31, 2013 (hereinafter referred to as the “Arbitron License
Agreements”).
The parties agree as follows:
1.      This is an overview of the material financial terms of the above
referenced agreements. In the event of any inconsistency, the terms of the
separate documents titled “Addendum” and Schedule ‘A’ to the Arbitron License
Agreements shall control.
2.      The services licensed under the above agreements are as follows:

                                                  Total Payments for Term    
Services     Term Period *     Period**                      
PPMSM Market Report Service, including the PPM Market Report, PPM Analysis Tool
software, PPM Weekly Arbitrends reports, Tapscan software, Arbitron Integrated
Radio Systems (IRS) software, Corporate Rollup and National Regional Database
services.
    1/1/07 – 12/31/13     $221.2 Million    
 
               
Radio Market Report Service, including the Company’s Radio Market Report,
Maximi$er, Arbitrends, PD Advantage, Mapmaker, Corporate Roll-UP and National
Regional Database services, Sample Surcharge, Retail Direct and Tapscan software
    4/1/07 – 12/31/13     $59.9 Million    
 
                               

* The PPM ratings contract begins at various points in time starting from
1/1/07, depending on the roll-out of the PPM technology. The diary-based ratings
contract begins on 4/1/07. Some diary-based services end on 3/31/14 or 6/30/14.
The Company will provide the PPM services as and when the new audience ratings
technology is deployed in a particular market under the Company’s roll-out plan.
Until such time as the PPM ratings technology is deployed in a particular
market, the Company will provide its ratings services in those markets. As the
PPM ratings technology is deployed, the diary-based ratings contract will lapse
and PPM ratings contract will become applicable in such markets. Additional
terms relating to the services licensed under the above agreements are set forth
in a separate document titled “Addendum” to the above agreements.
** Indicates aggregate amount of all payments to be made by CBS Radio for the
PPM ratings services and the Radio Market Report services during the term of the
respective contract, assuming the contract is not terminated prior to the
expiration of the stated term and based on the stations currently owned by CBS
Radio and the anticipated roll-out of the PPM.

